DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/08/2021 and 11/22/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 12, 17 and, if applicable, all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 10, 12 and 17, the limitations of the IDUs being either radio-frequency identification (RFID) and near-field communication (NFC) tags are indefinite. Conventionally, RFID and NFC contain overlapping technology and this terminology is inconsistently applied in the art (in some cases RFID is considered to be a type of NFC, or vice versa). Thus, a person of ordinary skill in the art would not be able to readily distinguish the structural difference between the two types of tags. Further, the specification does not clearly structurally distinguish RFID and NFC technology, disclosing merely that “NFC tags are generally smaller in size than RFID tags” and “RFID tags have longer antennae and thus, larger communication ranges”. However, it is noted that these are only generalizations and that some tags referred to as NFC tags may have longer antennae or may be structurally larger than other tags referred to as RFID tags.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheetz et al (U.S. Pub. 2010/0069743 A1, hereinafter “Sheetz”).
Regarding claim 1, Sheetz discloses an implantable medical device (see Abstract disclosing an access port that is subcutaneously implanted), comprising: 
a catheter lock 540 (Fig. 71) configured to fit over an end portion of a catheter 512 (Fig. 71) over an outlet stem 530 (Fig. 71) extending from a portion of the implantable medical device; and 
one or more unique device identifiers ("UDIs"), e.g., 200 (Fig. 71) embedded in the catheter lock, the one or more UDIs including machine-readable identification data for the implantable medical device (i.e., the feature 200 comprises characters “C” and “T” and is visible via x-ray; it is also known that alphanumeric characters such as the “C” and “T” illustrated in Fig. 71 can also be read and processed by optical character recognition machines). 
 Regarding claim 2, Sheetz discloses that the identification data for the implantable medical device is identification data for a port assembly (i.e., the UDI is used to identify the location and/or characteristics of the port to which the UDI is associated; see para [0103] disclosing the “CT” label is used to identify the port and para [0069] disclosing that such ports labeled with “CT” are used to identify whether the port is designed for use with computed tomography).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sheetz et al (U.S. Pub. 2010/0069743 A1) in view of Ohline et al (U.S. Pat. 8,882,657 B2, hereinafter “Ohline”).

Ohline discloses a medical device in which multiple unique device identifiers (IDUs) are placed evenly around a portion of the device; the IDUs may be in the form of magnets 304, 306 spaced evenly circumferentially around the device to provide readable information about the location of the device (see Fig. 21A, 21B and col. 19, lines 10-24; it is understood that the magnets provide the same location information since they are identical in shape and size). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Sheetz, so that two or more UDIs are embedded in the catheter lock approximately equally spaced around the catheter lock, and each UDI of the two or more UDIs includes the same identification data for the implantable medical device, as taught in Ohline, so that the rotational position of the medical device is less important as it passes the reader for reading the IDUs (see Ohline at col. 19, lines 18-21). 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sheetz et al (U.S. Pub. 2010/0069743 A1).
Regarding claims 4-6, it is noted Sheetz does not appear to disclose that the specific UDI embodied in Fig. 71 is a radio-frequency identification (RFID) tag or a near-field communication (NFC) tag, and specifically an RFID tag (as per claim 5), and more specifically a passive RFID tag (as per claim 6).

Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Sheetz in order to incorporate a passive RFID tag as the UDI embedded in the catheter lock. Sheetz contemplates numerous advantages of a RFID tag for identification of the particular access port upon exposure to a request signal, since such tags can be read in a non-contact, non-line of sight manner and rapidly through a variety of substances or environmentally/visually challenging environments where other optical technologies may be less effective (see para [0115]). Further, Sheetz contemplates numerous specific advantages of passive RFID tags, for example, being lighter than active RFID tags, less expensive and offering very long operational lifespans (see Sheetz at paras [0113]-[0114]).

Claims 7-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sheetz et al (U.S. Pub. 2010/0069743 A1) in view of Birk (U.S. Pub. 2007/0282196 A1, hereinafter “Birk”).
Regarding claims 7, 10 and 11, Sheetz discloses an implantable medical device (see Abstract disclosing an access port that is subcutaneously implanted), comprising: 
a catheter lock 540 (Fig. 71) configured to fit over an end portion of a catheter 512 (Fig. 71) over an outlet stem 530 (Fig. 71) extending from a portion of the implantable medical device; and 

It is noted that Sheetz does not appear to disclose that each UDI is an RFID or NFC tag, specifically an RFID tag (as per claims 10-11) and instructions stored in a memory of a computing device for execution by one or more processors of the computing device configured to cause the computing device to present the identification data for the implantable medical device to a user on a display screen associated with the computing device.
Birk discloses a medical system with a port that comprises UDI in the form of an RFID tag 128/280 (Figs. 1-2), and a computing device 150/210 (Figs. 1-2) including instructions stored in the memory of the device that are configured to cause the computing device to present the identification data for the implantable medical device to a user on a display screen 154 (Fig. 1) associated with the computing device (i.e., the computing device includes various processing modules 238/240/250 that carry out instructions to process data from the RFID tag, along with a microprocessor 212 that carries out instructions to display, on the display screen 218, the information processed by the modules 238/240/250; see para [0031], [0035] and [0040]).

Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Sheetz in order to incorporate an RFID tag as the UDI embedded in the catheter lock. Sheetz contemplates numerous advantages of a RFID tag for identification of the particular access port upon exposure to a request signal, since such tags can be read in a non-contact, non-line of sight manner and rapidly through a variety of substances or environmentally/visually challenging environments where other optical technologies may be less effective (see para [0115]). 
Further, a skilled artisan would have found it obvious at the time of the invention to modify the device of Sheetz in order to incorporate instructions stored in a memory of a computing device for execution by one or more processors of the computing device configured to cause the computing device to present the identification data (i.e., the data stored in the RFID tag of the modified Sheetz device) for the implantable medical device to a user on a display screen associated with the computing device, as taught in Birk, in order to accurately locate the port (see Birk at para [0010]) using an improved location system that incorporates strength and direction information that is displayed on a graphical user interface (GUI) or other display interface (see Birk at para [0011]). Further, such systems would be useful as identification systems for identifying information about the patient into which the medical device is implanted (see Birk at para [0012] disclosing the RFID tag storing patient-specific data in a tag memory).

Regarding claim 9, Sheetz in view of Birk discloses that the port includes a power injectable port configured for mechanically assisted pressurized injections to achieve a desired flow rate of injectant through the port assembly (see Sheetz at para [0070] disclosing that the UDI identifies a power injectable port; it is known that such ports are typically configured for pressurized injections to achieve a desired flow rate of injectant, which can be mechanically assisted).
Regarding claim 13, Birk discloses that the instructions are further configured to cause the computing device to accept user input through a user-input mechanism of the computing device for updating or overwriting the identification data for the implantable medical device in each UDI (see Birk at Abstract, paras [0010], [0012] and [0022] disclosing using the locator to send write signals to the RFID tag using an input such as a keypad or other I/O component).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Sheetz in order to provide instructions are further configured to cause the computing device to accept user input through a user-input mechanism of the computing device for updating or overwriting the identification data for 
Regarding claim 14, Birk discloses a dedicated UDI reader including memory storing instructions for execution by one or more processors of the UDI reader configured to cause the UDI reader to read the identification data for the implantable medical device and optionally update or overwrite the identification data for the implantable medical device in each UDI (see Birk at Abstract, paras [0010], [0012] and [0022] and Fig. 2 illustrating receiver module 238 for reading/writing data using signal 260 and controller/microprocessor 212 carrying out instructions to process input from a display 218 and/or I/O component 220/222).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Sheetz in order to provide memory storing instructions for execution by one or more processors of the UDI reader configured to cause the UDI reader to read the identification data for the implantable medical device and optionally update or overwrite the identification data for the implantable medical device in each UDI, as taught in Birk, in order to provide up-to-date information such as current device or patient data, a physician’s or technician's name or the date (see Birk at para [0046]).
Regarding claim 15, Birk discloses that the computing device and the UDI reader are each further configured via respective instructions thereof to communicate the identification data for the implantable medical device to the other through a short-range wireless-communication interface (i.e., Birk discloses an RF transmitter/receiver 230 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Sheetz in order to provide the computing device and the UDI reader being configured via respective instructions thereof to communicate the identification data for the implantable medical device to the other through a short-range wireless-communication interface, as taught in Birk, in order to provide up-to-date information such as current device or patient data, a physician’s or technician's name or the date (see Birk at para [0046]).
Regarding clam 16, Birk discloses that the instructions are configured for a computing device such as a mobile dedicated system device (i.e., the locator 210 is a dedicated device for performing the functions described in Birk, and is illustrated in Fig. 1 to be small enough to be easily carried by the user from place to place; see also para [0022] disclosing that the locator is handheld). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Sheetz so that the instructions are configured for a computing device such as a mobile dedicated system device, as taught in Birk, in order to provide up-to-date information such as current device or patient data, a physician’s or technician's name or the date (see Birk at para [0046]), in a manner that is handheld to allow the user to easily use and transport the locator as may be desired.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sheetz et al (U.S. Pub. 2010/0069743 A1) in view of Birk (U.S. Pub. 2007/0282196 A1), or alternatively, Sheetz in view of Birk, further in view of Menzel (U.S. Pub. 2013/0109929 A1).
Regarding claim 12, it is noted that Sheetz in view of Birk does not explicitly disclose the use of an “NFC tag” for each UDI.
However, based on the knowledge available to one of ordinary skill in the art that RFID is often considered to be a type of near-field communication technology, a skilled artisan would have recognized that the RFID tags disclosed in Sheetz and Birk are per se NFC tags.
Alternatively, in the case that RFID tags are structurally distinguishable from NFC tags, Menzel discloses a patient monitoring system to identify a tag using RFID technology; however, in alternative embodiments the system may be use other remote sensing technologies such as Bluetooth or NFC (see Abstract and para [0018]). 
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the device of Sheets in view of Birk, such that each UDI is an NFC tag, based on the teaching in Menzel that NFC is a well-known alternative to RFID in the sensing technology art and would have had a reasonable expectation of success in performing remote sensing within a medical setting.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Birk (U.S. Pub. 2007/0282196 A1) in view of Sheetz et al (U.S. Pub. 2010/0069743 A1). 
Regarding claim 17, Birk discloses a non-transitory computer-readable medium including instructions for execution by one or more processors of a computing device 
presenting identification data to a user in one or more graphical user interfaces on a display screen 154/218 (Figs. 1-2) associated with the computing device read from one or more unique device identifiers (UDIs) of a port assembly (i.e., the computing device includes processing modules 238/240/250 that carry out instructions to process data from an RFID tag 280, along with a microprocessor 212 that carries out instructions to display, on the display screen 218, the information processed by the modules 238/240/250; see para [0031], [0035] and [0040]), and
and each UDI of the one or more UDIs is an identification tag selected from a radio-frequency identification (RFID) tag and a near-field communication (NFC) tag (see RFID tag 280, described above)
It is noted that Birk does not appear to disclose that the port assembly includes a catheter lock configured to fit over an end portion of a catheter over an outlet stem extending from a housing of a port, the one or more UDIs are embedded in or coupled to the catheter lock.
Sheetz discloses an implantable medical device (see Abstract disclosing an access port that is subcutaneously implanted), comprising: 
a catheter lock 540 (Fig. 71) configured to fit over an end portion of a catheter 512 (Fig. 71) over an outlet stem 530 (Fig. 71) extending from a portion of the implantable medical device; and 
one or more unique device identifiers ("UDIs"), e.g., 200 (Fig. 71) embedded in the catheter lock, the one or more UDIs including machine-readable identification data 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Birk, in order to provide a catheter lock configured to fit over an end portion of a catheter over an outlet stem extending from a housing of a port, the one or more UDIs are embedded in or coupled to the catheter lock, as taught in Sheetz, as it would have been a known way to desirably identify an access port subsequent subcutaneous implantation with a reasonable expectation of success (see Sheetz at Abstract and para [0140]).
Regarding claim 18, Birk in view of Sheetz discloses that the instructions are further configured to cause the computing device to accept user input through a user-input mechanism of the computing device for updating or overwriting the identification data for the port assembly in each UDI (see Birk at Abstract, paras [0010], [0012] and [0022] disclosing using the locator to send write signals to the RFID tag using an input such as a keypad or other I/O component).
Regarding claim 19, Birk in view of Sheetz discloses that each UDI of the one or more UDIs is an RFID tag, and the instructions are further configured to cause the computing device to cooperate with an RFID tag reader over a short-range wireless-communication interface of the computing device for communications regarding the identification data (i.e., Birk discloses the RFID tag 280 and RF transmitter/receiver 230 including antenna system 234 and receiver processing module 2338 that sends/receives read/write signal 260 from the RFID tag).

However, discloses that port may be a power injectable port configured for mechanically assisted pressurized injections to achieve a desired flow rate of injectant through the port assembly (see Sheetz at para [0070] disclosing that the UDI identifies a power injectable port; it is known that such ports are typically configured for pressurized injections to achieve a desired flow rate of injectant, which can be mechanically assisted).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the system of Birk so that the system of Birk is a power injectable port configured for mechanically assisted pressurized injections to achieve a desired flow rate of injectant through the port assembly, as such ports were known to be outfitted with UDIs at the time of the invention, as taught in Sheetz, and would have had a reasonable expectation of success in being used with the system of Birk.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/05/2021